Citation Nr: 1435906	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-15 196	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California




THE ISSUE

Entitlement to basic eligibility for VA nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to November 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the San Diego, California RO.  The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in June 2014.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have any active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the threshold service requirement for eligibility for nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA has no application where (as here) under governing law (38 U.S.C.A. § 1521) the Veteran is not eligible for the benefit sought, as he did not have any active military, naval, or air service during a period of war.  No amount of notice or assistance would enable him to obtain the benefit sought.

Legal Criteria, Factual Background, and Analysis

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Korean conflict and the Vietnam era are included among recognized periods of war.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.  The Korean conflict is defined as the period beginning on June 27, 1950, and ending on January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as: (A) the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and (B) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).
VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

Although the Veteran completed more than 90 days of active service, none of his service was during a period of war.  He claims entitlement to nonservice-connected pension benefits based upon active service from November 1956 to November 1958; this is the term of the Veteran's service as verified by the National Personnel Records Center (NPRC).  He has not alleged that he had active service at any other time.  The period of the Veteran's service falls squarely within the interval following the Korean conflict and before the Vietnam era.  The Veteran's own statements, as well as official service department records, do not support that he had active service during a period of war.

In sum, the Veteran does not meet a threshold service requirement for basic eligibility for nonservice-connected pension benefits; he did not serve in active military, naval, or air service during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  As service department records do not show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal seeking basic eligibility for nonservice-connected VA pension benefits is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


